Shulman, Judge.
Plaintiff brought suit in Houston County against the managers and owner of an apartment complex, as joint tortfeasors,. for alleged wrongful eviction. Plaintiff appeals the grant of a motion for summary judgment in favor of appellees-Thompsons, managers of the complex, and the dismissal of the complaint against appellee-Lucik, owner of the premises, for lack of personal jurisdiction. On appeal, we reverse.
1. Appellant submits that genuine issues of material fact remain as to appellees-Thompsons’ participation in the alleged wrongful conduct, and that these issues rendered summary judgment improper. We agree.
The Thompsons’ own testimony indicates their involvement in the decision to deny plaintiff access to an apartment. Because of their acknowledged participation in the alleged wrongful act, there exists a genuine issue of material fact as to the Thompsons’ liability for the injuries allegedly sustained by the plaintiff. Cf. Sinclair Refining Co. v. Stovall, 41 Ga. App. 214 (152 SE 291), where evidence developed on trial authorized the inference that defendants had wrongfully evicted a tenant.
2. As summary judgment was improperly granted to the Thompsons (the resident defendants), the court continues to retain its jurisdiction over Lucik (the non-resident defendant). This being so, the court erred in *853dismissing the complaint against appellee-Lucik for lack of personal jurisdiction. Gordon v. Carter, 126 Ga. App. 343 (2) (190 SE2d 570).
Submitted March 7, 1979 —
Decided May 8, 1979.
Austin J. Kemp, II, for appellant.
Kendrick-Holmes, Slocumb & Pinkston, Robert S. Slocumb, for appellees.

Judgments reversed.


Deen, C. J., and McMurray, P. J., concur.